PER CURIAM.
It has been brought to our attention that in our decision of this case, we inadvertently reversed the judgment of the lower court maintaining the exception to jurisdiction filed by Selwyn Pacific Company, when no appeal from such judgment had been taken. This assertion is correct.
*676IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the decree of this Court, reported in 153 So.2d 508, 511, be amended to exclude therefrom the reversal of the judgment of the lower court, signed on February 15, 1960, sustaining the exception to jurisdiction filed by Selwyn Pacific Company, and in all other respects our decree to remain in full force and effect.
Amended.